          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

KEVIN B. KASPER,

      Petitioner,
vs.                                                 Case No. 1:19-cv-173-AW-GRJ

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

      Respondent.
                                    /

                             ORDER OF DISMISSAL

      I have reviewed the magistrate judge’s February 5, 2020 Report and

Recommendation. ECF No. 11. I have also considered de novo Kasper’s objections.

ECF No. 12. I have now determined the Report and Recommendation should be

adopted. Kasper does not dispute the fact that his petition was filed beyond the

statutory deadline. His argument is for equitable tolling. As the magistrate judge

concluded, Kasper has not shown extraordinary circumstances that would warrant

tolling. In his objection, Kasper argues that he misunderstood the law and believed

his petition for belated appeal would toll his deadline. But a misunderstanding of

law as it relates to tolling is not an extraordinary circumstance. See Perez v. Florida,

519 Fed. App’x 995, 997 (11th Cir. 2013) (“[W]e have not accepted a lack of a legal

education and related confusion or ignorance about the law as excuses for a failure


                                           1
to file in a timely fashion. As with any litigant, pro se litigants are deemed to know

of the one-year statute of limitations.”) (marks and citations omitted).

      Accordingly, it is now ORDERED:

      1. The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2. The motion to dismiss the petition for a writ of habeas corpus as time-barred

is GRANTED and this case is DISMISSED. A certificate of appealability is

DENIED.

      3. The Clerk will close the file.

      SO ORDERED on March 18, 2020.

                                          s/ Allen Winsor
                                          United States District Judge




                                            2
